United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1036
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Mark Felix English,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: September 2, 2003
                              Filed: September 5, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Mark English appeals the district court’s1 denial of his motion to reduce his
criminal sentence. To the extent that English’s motion was cognizable in this
postsentencing proceeding, and to the extent the district court’s rulings are
reviewable, we conclude that the district court’s denial of relief was proper, and that
the district court did not abuse its discretion in denying English’s motion to
reconsider. Accordingly, we affirm. See 8th Cir. R. 47B. The government’s motions
to dismiss the appeal as untimely, and to strike a portion of the record, are denied.

      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-